Notice of Allowance
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 2/19/21 is entered and made of record. 
III.	Claims 1-6, 12-18, 20, 22-30, 36-42, 44, 46-55, 61-67, 69 and 71-76 are pending and have been examined claims 1-6, 12-18, 20, 22-30, 36-42, 44, 46-55, 61-67, 69 and 71-76 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-6, 12-18, 20, 22-30, 36-42, 44, 46-55, 61-67, 69 and 71-76 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “detecting the cornea or iris of the user in the captured image data; processing image pixel data of the captured image data to measure an aspect of the one or more facial features detected in the captured image data based on feature image pixel data associated with the cornea or iris of the user and a known dimension associated with the cornea or iris of the user;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image object detection, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/AU2016/050560, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details shown below. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 75 is interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function. 
Claim(s) 1-6, 12-18, 20, 22-30, 36-42, 44, 46-55, 61-67, 69 and 71-76 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-6, 12-18, 20, 22-30, 36-42, 44, 46-55, 61-67, 69 and 71-76 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Wang (US 20140278320) discloses an automated method for selecting a patient interface according to patient interface size comprising, in one or more processors:
receiving image data captured by an image sensor (see figure 1, 105 captures image of the individual), 
the captured image data containing one or more facial features of an intended user of the patient interface in association with a predetermined reference feature having a known 
detecting one or more facial features of the user in the captured image data (see paragraph 52, the feature points of the first key frame are identified and selected);
detecting the predetermined reference feature in the captured image data (see paragraph 54, the feature points may be linked to similarly located points from the point cloud of the static model such that properties of the points from the point cloud of the static model may be transferred to the feature points of the key frame); and 
processing image pixel data of the captured image data to measure an aspect of the one or more facial features detected in the captured image data based on the predetermined reference feature (see paragraph 41, comparator module 355 may evaluate a size of the PPE model 320 with the dynamic model in an extreme position, open mouth, to determine whether the PPE, respirator, will fit the user body part in the extreme position):

    PNG
    media_image1.png
    357
    725
    media_image1.png
    Greyscale
.
Wang also discloses 	

selecting a variety of PPE 115 to be worn on the intended body part 110, where several respirator point cloud data sets each indicative of a specific size and shape respirator 115 may be stored in a database (see paragraph 28);
selecting personal protective equipment with an optimal fit for a user body part based on an internal space measured between the PPE and the body part (see paragraph 38);
automatically selecting a respirator may comprise predictive software that may capture a facial image and match the facial image to the closest form of a respirator model, type, and/or size (see paragraph 108).
Wang reads on selecting a patient interface size from a group of standard patient interface sizes based on a comparison between the measured aspect of the one or more facial features and a data record relating sizing information of the group of standard patient interface sizes and the measured aspect of the one or more facial features (see paragraph 44, the report provide a detailed list of a fit level or score of each evaluated PPE with respect to a region of interest of the user, the fit level is read as the standard of sizes, see paragraph 26, paragraph 28, paragraph 38 and paragraph 108).
Wang is silent in disclosing “detecting the cornea or iris of the user in the captured image data; processing image pixel data of the captured image data to measure an aspect of the one or more facial features detected in the captured image data based on feature image pixel data associated with the cornea or iris of the user and a known dimension associated with the cornea or iris of the user.” Wang does not extract features directly from the iris or the cornea of the person’s eyes. 
Wang is also silent in disclosing “detecting one or more facial features of the user in the captured image data; detecting the displayed version of the predetermined reference feature in 

McAlpine (US 7,397,932) discloses a method of claim 12, wherein the display interface includes a targeting guide and a live action preview of content detected by the image sensor, the content including the reference feature as displayed on the display interface (see figure 7 and column 2, lines 1-8, modification of the facial features to produce a more defined chin, eyes):

    PNG
    media_image2.png
    464
    523
    media_image2.png
    Greyscale
.
 about +/- 10 degrees of a superior-inferior extending axis (see figure 14 below, the roll pitch is about 10 degrees):

    PNG
    media_image3.png
    378
    478
    media_image3.png
    Greyscale
 .

Savvides (US 20140250523) discloses calculating an average of the measured aspect of the facial feature from a plurality of captured images of the one or more facial features (see paragraph 35, minimize the average correlation energy resulting from cross- correlations with the given training images while satisfying specific linear constraints).

Savvides, Krueger, McAlpine and Wang, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 25, 50, 75 and 76.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/19/21